-

                                                                                                     . ..
                                                                                                            ‘8




          OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                                AUSTIN




Honorable L. A* Wooda
Ma~~nSu~pertendent  of Publir Instruction
      ,

Dear SirI                                      AtturfiOn      W.      T.    Ibr




                 wo       ar4    in    neoipt
llM0, rrquertiag  the                   oplnlo
reedr aa Sollowst
                 ~Artlale             lt745,
          e8tablishm8d of eoutt
          part a8 follo




                                                      on CoosoldiatebCounty Liao
                                                      s ride and tiwottty-one
                                                                           miles
                                                 lrrton             is a body of land
                                        hool dirtriot.
                                     unty board of tmsteem add thta
                                 the  fonlertan County Llm Sob001
                                  by adding this land the ahape of
          tho dirtriot            6OS8 not         8onforaP    to     the    ~OtiiIiOIlS
          of   the       above    nentloned         rtatute"i*
                 The       l-U108     with refermee to nuutdatory                        or dlreo-
tOr       prOvlSlOn8           Of a     lt6tUte       Itro   8tUted        %a     SO   TSX.   fUr*
P*    L    I14    88       follow8t
           ‘A statuto   ar 8tfitUtOry prOti8iOn may be
     mandatory or directory      or merely permls8iro.
     x manddory provIaIon 18 on0 whloh, ii not
     followed   renders the proceedlx& to vhloh it
     relates Illegal    and rold, while a dlreotory
     prOT181On 18 one,the ObBeI'VauOeof whiah I8
     not necessary to the validity     oi the pmeed-
     inc.   A prorIsIon   ia5 dlreotorywhen   It con-
     talns mre matter of dlrectlon,      not of the
     esfienoe of the thirq to be done, but desIgned
     merely to procure its proper,orderly end prompt
     prformanoe.      OB the other hand, a negative pro&~
     VMIOB -- one which cox!mds that a certain thing
     8ha11 not be done - Lo usually mandatory.
           TBat there Is no ab8olute te8t or Infallible
     rule by whlah a mandatory Btatute or prorlslon
     may be dlBtlBgU,uished from one whloh Is ~mrely
     directory.    In eaah okme, the qM8tiOB        1s. OB6
     of statutory construction,      to be judlolally      de-
     ternined acaordlng to the Intent or the LegIsla-
     ture iron a consldercltlon     or the atire statute,
     Its nature, objeot and eubjeot-matter,         and the
     consequenoes that will rsault iron a partioular
     construction.    irll sot OT provision  that olearly
     di80108e8 M intamest OB the part Of the L~&E-
     ;;;$;   that It 8hould be mandatory will be Iven
                On the other hand one which reve af a no
     such ikerest    or purpose w&l be oonstrued a8
     directory.g

            .t,pplying the above rulss to the Btatute ln ques-
tlOB; the prOvi8iOB     r8qUIrinC: that the district   shall be
laid out *in as near the shape o? b 8qUate aI3 possiblea,
appears to be dlreotory.       we ooustrus the word wpossIbler
as used therein to hare the 8ante meaning as npraotlaable~.
Evidently It was intended that the County Board should
exercise a dIsoretIon in deilnlq?,      the boundarles or 8uch
dlstrlcts  and it directs the board to lay out the diatriot
In as near the shape Or a square a8 SW be praotloable or
possible under all the ciroutastsnces.       X'n ohanglngor add-
ing territory to suoh districts       it Is not eesentiti   that
they maintain the shape Of a square.
          me pr~vlsion   whloh readrra *and in no event shall
the length of suoh d18triet be geatir than the width plus
one-half of the width of suoh dIstrIat,nhowever,I8 In our
opinionmandatory. The Legfslature first providdd that the
                                                                           IO


Bon. L. a. ‘Goods, p8ge 3


dietriot    should be in a8 near the shape of a square as
possible,    learIr& this matter to be determined      by the
Bard,     and then rpecified   Oertdn  lIm%tatIons    beyond
which they should not go in ally event.       We construe    this
last provision a8 nandatory      and a 1IIaitation    upon the
authority    of the Board.   It Is a negative    pO~i8iOIi mark-
Ing the l&I&t8 within whioh the authority        to follow the
direotlons    therslnabare glean amy be exerolmd.

            8-e     we do not know the rhnpe proposed to be
giren the district,     wa Cannot give Jour qu8stion.a      @ate-
gorloal   answer but are or the opinion that the dlstriot
should conform to the limitations       hereinabove  discuaaod,
a#mming that the Btatute       in quest%on ls applleable     to
the FowlertonCosrmon Consolidated       County-Line  Sob001 Dis-
trlct   and the charge propass     to be ma&e,

                                        TOWS very    truly




 /
       FIRST ASSISTANT
       ATTORNEY GENNERAL




                                                                    COMMII~EE